Citation Nr: 0924178	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  09-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1944 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (the 
Board) from a March 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (the 
RO) which denied service connection for bilateral hearing 
loss.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issue not on appeal

In its March 2008 decision, the RO also denied entitlement to 
service connection for tinnitus.  The Veteran filed a timely 
notice of disagreement, but he did not appeal the issue in 
his substantive appeal (VA Form 9).  That issue is no longer 
in appellate status.  See 38 U.S.C.A. § 7105 West 2002); 
38 C.F.R. § 20.202 (2008).  It will be discussed no further 
herein.


FINDINGS OF FACT

1.  The evidence of record does not support a conclusion that 
the Veteran sustained an injury to his ears in service.

2.   The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently diagnosed 
bilateral hearing loss and his military service.



CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by active military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral hearing 
loss.
 
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in January 
2008, including a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  The January 2008 letter was sent 
to the Veteran prior to the RO's March 2008 decision.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  The letter 
further emphasized: "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
who has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It's still your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in original]

The January 2008 VCAA letter also instructed the Veteran to 
send any evidence pertinent to his claims that he had in his 
possession.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the January 2008 VCAA letter.  The Veteran was also 
provided complete VCAA notice including specific notice of 
the Dingess decision in the January 2008 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the January 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board further notes that the Veteran's representative has 
not alleged that the Veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims as to the current issues being 
decided on appeal and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's VA treatment 
records and his service medical records.  

As for whether further action by way of obtaining a VA 
audiology examination and opinion on the question of whether 
the Veteran's hearing loss is attributable to military 
service, such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient medical evidence to decide the claim, but 
contains: (1) competent evidence of diagnosed disability or 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, there is evidence of current hearing loss.  
However, the record is missing critical evidence of that an 
event, injury, or disease occurred in service. 
The outcome of this issue thus hinges on matters other than 
those which are amenable to VA examination and medical 
opinion, namely whether the Veteran had the claimed disorder, 
or injuries which led to same, in service. That question 
cannot be answered via medical examination or opinion, but 
rather on evidence such as the service medical records.

As explained in greater detail below, the outcome of the 
claim hinges on what occurred, or more precisely what did not 
occur, during service. In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examiner in 
the role of a fact finder. This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's hearing loss and his 
military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred 
in service. The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]. Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service acoustic trauma. 
Thus, under the circumstances presented in this case, the 
Board has determined that no VA audiology examination or 
opinion is necessary.   Therefore, no further development 
action is necessary with respect to this particular claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has appointed a representative, 
who has presented argument on his behalf.  He declined the 
option of a personal hearing.
 
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131(2002); 38 C.F.R. § 3.303 
(2008).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA 
Under Secretary for Health letter dated October 4, 1995 [it 
is appropriate for VA to consider sensorineural hearing loss 
as an organic disease of the nervous system and, therefore, a 
presumptive disability].

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), the examiner in a 
January 2002 VA hearing aid consultation diagnosed the 
Veteran with bilateral hearing loss.  Hickson element (1) is 
accordingly met.

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury.

With respect to in-service disease there is no evidence of 
ear disease, to include hearing loss, in service.  In 
particular, the Veteran's service treatment reports were 
pertinently negative, and his discharge examination in 
November 1946 showed his hearing to be normal.  The Veteran 
has not produced any evidence that he in fact evidenced 
hearing loss in service or within the one year presumptive 
period after service.  Accordingly, in- service ear disease 
is not demonstrated.

With respect to in-service injury, the Veteran is not a 
Veteran of combat, nor does he so contend.  His military 
occupational specialty, according to official records, was 
clerk typist.  There is no statutory presumption of in-
service acoustic trauma or other ear injury.   See 38 
U.S.C.A. § 1154(b).

In his April 2009 substantive appeal (VA Form 9), the Veteran 
in essence contends that exposure to noise from weapons and 
explosives during basic training caused injury to his ears.  
The Board wishes to make it clear that it does not 
necessarily disbelieve that the Veteran may have been exposed 
to noise during service, as were millions of other veterans.  
However, the evidence of record does not support the 
Veteran's contention that he sustained any injury thereby.  
Crucially, the Veteran's service medical records are 
pertinently negative for ear injury.

Significantly, there is no mention of ear problems by the 
Veteran until he sought VA treatment and obtained VA hearing 
aids in January 2002, about 55 years after he left military 
service in December 1946.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  The lack of any evidence of ear problems for 
five and one-half decades after service, is itself evidence 
which tends to show that no injury to the ear was sustained 
in service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002).

In short, although the Veteran, like most military veterans, 
was exposed to noise in service, this does not automatically 
mean that there was injury (i.e., acoustic trauma) caused 
thereby.  The Veteran and his representative have not pointed 
to any such statutory or regulatory presumption, and the 
Board is aware of none.  Thus, in light of the lack of 
objective, contemporaneous evidence that the Veteran 
sustained acoustic trauma in the performance of his duties, 
the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.

In essence, the Veteran's case rests of his own statements 
that he sustained bilateral ear injury in service.  The Board 
has considered those statements.  However, his statements are 
outweighed by the utterly negative service medical records 
and the lack of objective evidence of ear problems for 
decades after service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the Veteran].

Because the record as a whole clearly demonstrates that the 
Veteran never mentioned an injury in service until he sought 
VA treatment approximately 55 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking in credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a Veteran's testimony simply because the 
Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Hickson element (2) is therefore not met, and the claim fails 
on this basis.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of ear disease or injury, 
it follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  

To the extent that the Veteran himself or his representative 
contends that a medical relationship exists between his 
current hearing problems and service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the Veteran's claims do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Therefore, contrary to the 
assertions of the Veteran's representative, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise. The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


